   USDCSDNY
  DOCUMENT
   ELECTRO NI CALLY FILED
   DOC#:
fI DATE F_I_L_E_D_:_ :!..-----,/_z__c:.--,.1-~- - -
L..:::~~===-====~:::;:::::;::;::::;:::==='J
                           111
     108-18 Queens Blvd., 6 Floor                                                                 Peter S. Gordon, Esq.
       Forest Hills, N.Y.11375                                                                    Maris R. Gordon, Esq.
          Phone:(718)544-7070                                                                      www.gordonesq.com
          Fax: (718) 544-0994




                                                                        February 20, 2020

                Hon. Barbara Moses,
                United States Magistrate Judge,
                500 Pearl St.,
                New York, NY 10007
                                                                        Re: Souffrant v Grambro Realty Corp
                                                                        19-cv-5482



                Dear Judge Moses,

                        Undersigned Counsel is the attorney for the Plaintiff in the above referenced matter. The
                settlement agreement has been finalized and should be signed by the Defendants by the end of
                today, according to defendant's attorney, Mr. Matt Persanis, Esq. Given that the deadline to file
                the settlement agreement and joint letter approving the settlement agreement is tomorrow,
                2/21 /20, and I am going to be away from 2/21/20-3/2/20, I am respectfully requesting a short two
                (2) week adjournment so that my client can sign the settlement agreement and I can file, jointly
                with the defendant's attorney, the settlement agreement and joint letter approving the settlement
                agreement. This request is being made with the consent of defendant's attorney, Mr. Matt
                Persanis, Esq.

                          I thank the Court for its consideration toward this matter.

                                                                        Respectfully submitted,
                                                                        Gordon & Gordon, P.C.

                  MEMO ENDORSED
                                                                        Supriya Kichloo, Esq
